Citation Nr: 1013706	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 substantive appeal, the appellant 
requested a hearing at the local RO before a Veterans Law 
Judge of the Board via videoconference.  The appellant was 
scheduled for a January 18, 2007 hearing.  In a January 2007 
statement, the appellant requested that his hearing be 
rescheduled.  The hearing was rescheduled for February 12, 
2010.  In a January 2010 statement, the appellant declined 
the February 12, 2010, video hearing and indicated that he 
preferred to wait for a future visit by a Veterans Law Judge.       

Additionally, the Board finds that there has not been 
substantial compliance with VA's duty to notify the claimant 
and his representative of any information and medical or lay 
evidence that is necessary to substantiate the claim under 
the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 
5103, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

The appellant has not been provided with notice addressing 
the assignment of a disability rating and effective date, in 
the event of award of the benefit sought, as required by 
Dingess/Hartman, 19 Vet. App. at 490 (2006).  Therefore, the 
appellant should be provided with VCAA complaint notice of 
the degree of disability and the effective date.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for bipolar disorder, in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2009), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
The appellant must be provided with an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

2.  Schedule the appellant for a Travel 
Board hearing at the Muskogee, Oklahoma, 
RO before a Veterans Law Judge, unless 
otherwise indicated.  Notice of the 
scheduled hearing should be sent to the 
appellant, and a copy of the letter 
should be placed in his claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


